—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Grújales, J.), rendered March 24, 1988, convicting him of grand larceny in the fourth degree, petit larceny and criminal trespass in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contentions we find that the evidence was sufficient to demonstrate that he intended to *891deprive the complainant of her credit cards. Viewing the evidence in the light most favorable to the People, we find that the evidence was legally sufficient to establish all the elements of grand larceny in the fourth degree (see, People v Contes, 60 NY2d 620). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]).
We have reviewed the defendant’s remaining contentions, including his claim that the sentence is excessive, and find them to be without merit. Mangano, P. J., Thompson, Bracken and Eiber, JJ., concur.